Citation Nr: 1044112	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-22 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer for 
accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran had active service from November 1943 to January 
1947; from February 1951 to January 1955; and from February 1955 
to October 1970.  

This appeal came before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the St. Petersburg, Florida, 
Regional Office (RO) which denied service connection for prostate 
cancer for accrued benefit purposes and service connection for 
cause of the Veteran's death.  In June 2009, the Board remanded 
the Appellant's claims to the RO for additional action.  

In May 2010, the Appellant submitted a Motion to Advance on the 
Docket.  In May 2010, the Board granted the Appellant's motion.  
In July 2010, the Board requested an opinion from a Veterans 
Health Administration (VHA) medical expert.  In August 2010, the 
requested VHA opinion was incorporated into the record.  In 
August 2010, the Veteran was provided with a copy of the VHA 
opinion.  In September 2010, the accredited representative 
submitted additional argument.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2004.  The Veteran's February 
2004 death certificate indicates that the immediate cause of 
death was metastatic prostate cancer.  

2.  The Appellant's claim for accrued benefits was received on 
January 28, 2005.  

3.  At the time of the Veteran's death, service connection in 
effect for benign prostatic hypertrophy, a low back disorder, 
benign positional vertigo, a chronic brain syndrome, 
tonsillectomy residuals, and hemorrhoids.  

4.  The clinical documentation of record at the time of the 
Veteran's death reflects that prostate cancer was not manifested 
during active service or for many years thereafter.  The 
Veteran's prostate cancer was initially diagnosed in February 
2000.  

5.  The clinical documentation of record at the time of the 
Veteran's death does not objectively show that the Veteran's 
prostate cancer was etiologically related to his benign prostatic 
hypertrophy and other service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer for 
accrued benefit purposes have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 1155, 5103, 5103A, 5107, 5121 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.1000 (2010).  

2.  A disability incurred in or aggravated by active service did 
not cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.326(a) 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of 


Appeals for Veterans Claims (Court) held that a Veterans Claims 
Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected to 
provide.  On March 3, 2006, during the pendency of the instant 
appeal, the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The notice 
must be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  

In the context of a claim for service connection for the cause of 
a Veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which the Veteran was 
service-connected at the time of his death; (2) an explanation of 
the evidence and information required to substantiate a claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a  claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 
(2007).  The RO issued VCAA notices to the Appellant in February 
2005 and July 2009 which informed her of the evidence generally 
needed to support claims of entitlement to service connection for 
accrued benefit purposes and service connection for the cause of 
the Veteran's death.  The Appellant's claims were readjudicated 
in a December 2009 statement of the case (SOC) and a December 
2009 supplemental statement of the case (SSOC).  The SOCs and 
SSOCs issued to the Appellant informed her of the Veteran's 
service-connected disabilities.  

The VA has attempted to secure all relevant documentation to the 
extent possible.  The Board remanded the Appellant's claims to 
the RO for additional action.  The Board requested a VHA opinion.  
The VHA opinion was incorporated into the record and provided to 
the Appellant.  There remains no issue as to the substantial 
completeness of the Appellant's claims.  All relevant facts have 
been developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2010).  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met as set forth 
above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Consequently, the Board now 
turns to the merits of the Appellant's claims.  


II.  Service Connection for Accrued Benefit Purposes. 

Generally, a pending appeal to the Board dies with the claimant.  
However, a Veteran's surviving spouse may claim accrued benefits 
due but not yet paid to the Veteran at the time of his death.  
Accrued benefits are periodic monetary benefits to which an 
individual was entitled at death under existing ratings or 
decisions or those based on evidence in the file at the date of 
death and were due and unpaid upon the death of such individual.  
38 U.S.C.A. § 5121 (West 2002); 38 CFR § 3.1000 (2010).  
Entitlement to accrued benefits is to be determined based on 
evidence that was in the Veteran's file at the time of his death.  
38 U.S.C.A. § 5121(a) (West 2002); Hyatt v, Shinseki, 566 F.3d 
1364, 1370 (Fed. Cir. 2009); Ralston v. West, 13 Vet. App. 108, 
113 (1999).  

A claim for accrued benefits is derivative of a claim made by the 
Veteran during his life.  Accrued benefits, in contrast to 
benefits such as dependency and indemnity compensation, death 
compensation, and death pension, are sums owing to the Veteran 
for prior periods, but unpaid at the time of death.  Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  

In September 2003, the Veteran submitted a claim of entitlement 
to service connection for prostate cancer.  He died on February 
[redacted], 2004.  At the time of his death, the Veteran's claim of 
entitlement to service connection for prostate cancer remained 
pending.  

The Appellant's January 2005 claim for accrued benefits was 
received by the RO on January 28, 2005, a date within one year of 
the Veteran's demise.  Therefore, it is necessary to address the 
issue of service connection for prostate cancer for accrued 
benefit purposes.  

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Where a Veteran 
served continuously for ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and a 
malignant tumor becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).  
To establish direct service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in- service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2010).  The Court has clarified 
that service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  At the time of the Veteran's death, service connection 
in effect for benign prostatic hypertrophy (BPH), a low back 
disorder, benign positional vertigo, a chronic brain syndrome, 
tonsillectomy residuals, and hemorrhoids.  

The Veteran's service treatment records make no reference to 
prostate cancer.  The service documentation does reflect 
treatment for BPH.  The report of the Veteran's March 1970 
physical examination for service separation notes that the 
Veteran presented a history of BPH.  He was reported to have 
declined a scheduled March 1970 surgical procedure.  On 
contemporaneous physical evaluation, the Veteran exhibited an 
enlarged prostate.  The Veteran's service personnel records do 
not reflect that he served in the Republic of Vietnam.  

In a November 2002 written statement, the Veteran reported that 
"the cancer of the prostate has spread."  

VA clinical documentation dated in February 2003 VA treatment 
record conveys that the Veteran presented a history of having 
exhibited an elevated prostate-specific antigen (PSA) level in 
December 1999 and subsequently being diagnosed with prostate 
cancer by biopsy in February 2000.  The Veteran was diagnosed 
with metastatic prostate cancer.  

The Board has reviewed the evidence of record at the time of the 
Veteran's demise including the Veteran's written statements.  The 
Veteran's service treatment records make no reference to prostate 
cancer.  The first clinical documentation of prostate cancer is 
dated in February 2000, some 29 years after service separation.  
The clinical documentation then of record does not contain any 
objective evidence of an etiological relationship between the 
Veteran's prostate cancer and his BPH and his other 
service-connected disabilities.  

The Appellant asserts that service connection for prostate cancer 
for accrued benefit purposes is warranted as the Veteran's 
prostate cancer was etiologically related to his 
service-connected BPH.  Prior to his demise, the Veteran advanced 
similar, albeit less direct, contentions.  The Board finds that 
such lay statements do not constitute competent evidence as to 
the etiology of the Veteran's prostate cancer.  The establishment 
of an etiological relationship between the Veteran's 
service-connected BPH and his prostate cancer requires medical 
knowledge and is beyond the competency of a lay person.  In the 
absence of any competent evidence of record at the time of the 
Veteran's death establishing that prostate cancer either 
originated during or proximate to active service or secondary to 
the Veteran's service-connected disabilities, the Board concludes 
that service connection for prostate cancer for accrued benefit 
purposes is not warranted.  


III.  Service connection for Cause of the Veteran's Death.

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that disability incurred 
in or aggravated by active service either caused or contributed 
substantially or materially to the Veteran's demise.  For a 
service-connected disability to be the cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2010).  

The Veteran's February 2004 death certificate indicates that the 
immediate cause of death was metastatic prostate cancer.  At the 
time of the Veteran's death, service connection was in effect for 
BPH, a low back disorder, benign positional vertigo, a chronic 
brain syndrome, tonsillectomy residuals, and hemorrhoids.  

As noted above in the discussion of the Appellant's entitlement 
to accrued benefits, the Veteran's service treatment records and 
the documentation of record at the time of his February 2004 
death established the Veteran initially manifested prostate 
cancer in February 2000.  

In her September 2005 notice of disagreement and June 2006 Appeal 
to the Board (VA Form 9), the Appellant advanced that "a US Air 
Force exam in June 1969 [shows that the Veteran] had prostate 
gland enlargement that is a direct cause of prostate cancer" and 
service connection was awarded for benign prostatic hypertrophy.  

A November 2009 VA evaluation conveys that the Veteran was 
diagnosed with adenocarcinoma of the prostate by biopsy in 
February 2002; his February 2004 death certificate stated that he 
succumbed to metastatic prostate cancer; and the Veteran was 
service-connected for BPH.  The VA physician opined that 

Opinion: Veteran's prostate cancer is less 
likely as not due to or related to the BPH 
diagnosed in 1969.  

Rationale:  Medical literature review; 
medical record review; clinical experience.  
BPH is an enlargement of the prostate 
gland, but as the name states, it is a 
"benign" enlargement.  BPH does not cause 
or place men at risk for prostate cancer.  
Of the several known prostate cancer risk 
factors, the most important are age, 
ethnicity, genetic factors, and possibly 
dietary factors.  BPH is not included in 
this list.  There is no objective evidence 
that the Veteran's prostate cancer is due 
to his service-related BPH.  

In a July 2010 Appeal to the Board (VA Form 9), the Appellant 
stated:

My husband had been receiving ongoing 
treatments while in the military for 
prostate problems.  The military never sent 
him for a biopsy.  How can you say it was 
benign if they did not take a biopsy?

The August 2010 VHA opinion states that the Veteran's claims 
files had been reviewed.  The VA physician commented that:

It is less likely than not (i.e., 
probability less than 50%) that the 
patient's prostate cancer had its onset 
during his active duty service.  Also, in 
my opinion, and in the opinion of the 
literature, it is not etiologically related 
to his known service-connected BPH.  Nor is 
it increased in severity beyond its natural 
progression due to the BPH, and/or other 
service connected disabilities.  The other 
question that was asked of me is did the 
Veteran's service-connected BPH contribute 
substantially or materially in bringing 
about his death.  The answer in my opinion 
is "NO."  

The cause of the Veteran's death was metastatic prostate cancer.  
Service connection was not in effect for that disorder at the 
time of the Veteran's death.  The Veteran's fatal prostate cancer 
was not objectively shown during active service or for many years 
thereafter.  The November 2009 VA evaluation and the August 2010 
VHA opinion expressly concluded that the Veteran's prostate 
cancer neither originated during active service nor secondary to 
his BPH and other service-connected disabilities.  The VHA 
opinion further found that the Veteran's service-connected 
disabilities did not contribute in bringing about his demise.  

The Appellant asserts that service connection for the cause of 
the Veteran's death is warranted as the Veteran's prostate cancer 
was etiologically related to his service-connected BPH.  The 
Board finds that the Appellant's lay statements do not constitute 
competent evidence as to the etiology of the Veteran's prostate 
cancer.  The establishment of an etiological relationship between 
the Veteran's service-connected BPH and his prostate cancer 
requires medical education and training.  It is beyond the 
competency of a lay person.  In the absence of any competent 
evidence establishing that the Veteran's fatal prostate cancer 
either originated during or proximate to active service or 
secondary to his service-connected disabilities or that such 
disabilities contributed materially or substantially in bringing 
about his demise , the Board concludes that service connection 
for the cause of the Veteran's death is not warranted.  


ORDER

Service connection for prostate cancer for accrued benefits 
purposes is denied.  


Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


